
	
		II
		109th CONGRESS
		2d Session
		S. 3928
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2006
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for the Office of Domestic Preparedness of the
		  Department of Homeland Security to provide grants to local governments for
		  public awareness education relating to preparedness for natural disasters,
		  terrorist attacks, and influenza pandemic.
	
	
		1.Public awareness preparedness
			 grantsSection 430 of the
			 Homeland Security Act of 2002 (6 U.S.C. 238) is amended by adding at the end
			 the following:
			
				(e)Public
				awareness preparedness grants
					(1)In
				generalThe Office of Domestic Preparedness may provide grants to
				local governments for the promotion of public awareness, through media
				campaigns and educational materials, relating to preparedness for natural
				disasters, terrorist attacks, and influenza pandemic.
					(2)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as necessary to carry out this
				subsection.
					.
		
